DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on January 25th, 2018 (TW 107102696). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated April 15th, 2020 and December 15th, 2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, and 21, the closest prior art is Tang et al. (US 2016/0299319 A1).

Regarding claim 1, Tang teaches an imaging optical lens assembly, comprising seven lens elements, the seven lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, and a seventh lens element; 
wherein the first lens element has positive refractive power; the second lens element has negative refractive power; the seventh lens element has an image-side surface being concave in a paraxial region thereof and at least one critical point in an off-axis region thereof, and the image-side surface and an object-side surface of the seventh lens element being both aspheric;
wherein a focal length of the imaging optical lens assembly is f, a curvature radius of an image-side surface of the fifth lens element is R10, a highest refractive index of a lens element among the seven lens elements is Nmax, and the following conditions are satisfied: 
0 ≤ f/R10; 
1.650 < Nmax < 1.750;
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the fourth lens element has an object-side surface being convex in a paraxial region thereof; the fifth lens element has a negative refractive power, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, and an axial distance between the first lens element an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied: 20 < V2+V3 < 50; 1.0 < TL/ImgH <1.60.

Regarding claim 13, Tang teaches an imaging optical lens assembly, comprising seven lens elements, the seven lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, and a seventh lens element; 
wherein the first lens element has positive refractive power; the second lens element has negative refractive power; the seventh lens element has an image-side surface being concave in a paraxial region thereof and at least one critical point in an off-axis region thereof, and the image-side surface and an object-side surface of the seventh lens element being both aspheric;
wherein a focal length of the imaging optical lens assembly is f, a curvature radius of an image-side surface of the fifth lens element is R10, a highest refractive index of a lens element among the seven lens elements is Nmax, and the following conditions are satisfied: 
0 ≤ f/R10; 
1.650 < Nmax < 1.750;
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 13 recited together in combination with the totality of particular features/limitations recited therein, including wherein the fifth lens element has a negative refractive power, the sixth lens element has an image-side surface being concave in a paraxial region thereof; an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, and an axial distance between the first lens element an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied: 20 < V2+V3 < 50; 1.0 < TL/ImgH <1.60.

Regarding claim 21, Tang teaches an imaging optical lens assembly, comprising seven lens elements, the seven lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, and a seventh lens element; 
wherein the second lens element has negative refractive power; the seventh lens element has an image-side surface being concave in a paraxial region thereof and at least one critical point in an off-axis region thereof, and the image-side surface and an object-side surface of the seventh lens element being both aspheric;
wherein a focal length of the imaging optical lens assembly is f, a curvature radius of an image-side surface of the fifth lens element is R10: 
0 ≤ f/R10;
However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 21 recited together in combination with the totality of particular features/limitations recited therein, including wherein the fourth lens element has an object-side surface being convex in a paraxial region thereof; the fifth lens element has a negative refractive power, the sixth lens element has an image-side surface being concave in a paraxial region thereof; and an axial distance between the first lens element an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied: TL/ImgH <1.80.


Regarding claims 2-12, 14-20, and 22-25, these claims depend on an allowed base claims and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872